Citation Nr: 1648120	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  He also served with the North Carolina Army National Guard/Army Reserves from December 1976 to February 1981 and subsequently with the North Carolina Army National Guard from September 1984 to September 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied the Veteran's claim for entitlement to service connection for a bilateral knee disability. 

This matter was previously before the Board in December 2013 and March 2016 and was remanded both times for further development.

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  At the hearing, the Veteran presented testimony as to the issue of entitlement to service connection for a bilateral knee disability.  The Veteran's wife was also present at the hearing.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran seeks entitlement to service connection for a bilateral knee disability.  The Veteran attributes his current knee disability to kneeling and crawling in a tank for extended periods of time during his active duty service. 

As an initial matter, it does not appear that all of the Veteran's service treatment and service personnel records have been obtained.  The Veteran stated at his August 2013 Travel Board hearing that he was hospitalized for his knees at Martin Army Hospital at Fort Benning, Georgia in 1975.  Clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records.  On remand, the RO must request these records from NPRC, and any other appropriate records repository, and associate them with the evidence of record.

Additionally, while the evidence of record contains many of the Veteran's service treatment and service personnel records from his time in the reserves and National Guard, it is unclear whether these records are complete and whether efforts to obtain these records have been exhausted.  Specifically, it appears that any records from the Veteran's Army Reserve/National Guard service from December 1976 through February 1981 are not associated with the evidence of record.  These records are particularly pertinent because they may contain information regarding the specific dates that the Veteran's service was characterized as active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  In addition to disabilities resulting from active duty service, service connection may also be established for a disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from an injury incurred in or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  Accordingly, on remand, the RO must request any outstanding Army Reserve/National Guard service treatment and service personnel records dated December 1976 through February 1981 from the Office of the North Carolina Adjutant General, the Records Management Center (RMC), and any other appropriate records repositories.

Also, in August 2006, the Veteran was denied for Social Security Administration (SSA) disability benefits.  Accordingly, on remand, the RO should obtain any available SSA records pertaining to the Veteran's application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In December 2013, the Board remanded this matter to obtain outstanding VA treatment records and to schedule a VA examination.  In a March 2014 VA medical opinion, a VA medical professional determined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's service treatment records lack any evidence of documented knee injuries, conditions, or complaints.  The examiner also noted that, although the VA Medical Center (VAMC) records show a diagnosis of bilateral knee arthralgias and degenerative joint disease in the knees, 2008 x-rays of both knees are normal without evidence of degenerative joint disease.  However, although the March 2014 medical professional provided a medical opinion, no examination occurred.  The examiner also failed to acknowledge the Veteran's complaints of knee symptoms since service and his 1988 treatment for right knee Osgood-Schlatter disease.  The Board also finds that the March 2014 medical opinion is inadequate because the medical professional based the negative opinion solely on the absence of documented evidence of knee injuries, complaints, or treatment during service and discounted the Veteran's lay statements regarding knee pain during and following active duty service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

In May 2014, the Veteran underwent a VA knee and lower leg conditions examination and the examiner diagnosed bilateral knee degenerative joint disease. However, the examiner failed to provide an opinion on the etiology of the Veteran's bilateral knee disability. 

In March 2016, this matter was returned to the Board and was again remanded.  The Board first noted that the March 2008 left knee x-ray was negative and the right knee x-ray was normal with evidence of old trauma.  Nevertheless, a diagnosis of degenerative joint disease was added to VA treatment notes; this diagnosis was also noted by the March 2014 and May 2014 medical professionals.  However, the March 2014 opinion was based, in part, on the fact that the March 2008 x-rays were normal.  Therefore, the Board was unclear as to whether or not the March 2014 medical professional was indicating that the Veteran does not have a current diagnosis of a knee disability, as the x-ray was normal, or that the appropriate diagnosis is something other than degenerative joint disease.  Moreover, the Board pointed out that the x-rays in question at the time the March 2014 opinion was rendered were six years old and that although additional x-rays were performed at the May 2014 examination, another opinion was not obtained.  Finally, the Board found the March 2014 medical opinion was inadequate because it based a negative opinion on the lack of documentation in service treatment records of in-service injury, event, or illness and the fact that the medical professional failed to discuss the Veteran's complaints of knee symptoms since service or his 1988 treatment for right knee Osgood-Schlatter disease.

Thereby, the Board remanded the matter to schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability, to provide a rationale for any discrepancies between the diagnosis upon examination and any diagnosis noted in the claims file, and to obtain VAMC treatment records from 2014 to the present.

In April 2016, the Veteran underwent a VA examination and the examiner opined that it is less likely than not that the Veteran was diagnosed with a knee condition during his military service as there are no records that indicate knee pain/diagnosis or other findings during his military service.  The examiner noted that all of the Veteran's treatment records regarding knee pain or problems are documented after his military service and are only in the right knee.  Additionally, the examiner discussed medical literature regarding Osgood-Schlatter disease, noting that this disease occurs in the teen years and is aggravated by sports activities.  The examiner pointed out that the Veteran denied any issues with his knees during his reserve service, including no documented injury while on active orders, and that the Veteran's physical activity after service and working in strenuous occupations, such as construction and painting, contributed to his bilateral knee disability.  The examiner therefore opined that the Veteran's bilateral knee degenerative joint disease is a "wear/tear issue that developed over time" and the Veteran's Osgood-Schlatter disease "probably began during his teen years and [] was not significantly aggravated or worsened until 1988 following his military service." 

The Board finds the April 2016 VA medical opinion is inadequate and that a remand is required to obtain a new one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This opinion states that it was less likely than not that the Veteran was diagnosed with a knee condition during his active service and does not consider whether any currently diagnosed knee condition is due to the Veteran's active duty service.  Although the medical professional did provide an opinion that the Veteran's degenerative joint disease was more likely due to wear and tear because it developed over time and first appeared in 2014, the medical professional did not discuss the conflicting evidence that degenerative joint disease was first noted as a diagnosis in VA treatment records following the 2008 x-rays.  The medical professional erred by failing to discuss this discrepancy, as required by the Board's March 2016 remand directives. 

Additionally, the April 2016 opinion suggests that the Veteran's Osgood-Schlatter disease preexisted his active duty service since medical literature notes that it typically occurs in boys between ages 13 and 14.  The Veteran's July 1973 entrance examination was normal and did not note any knee disabilities.  Therefore, the Veteran is presumed to have been in sound condition upon entry to active duty service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, this presumption may be rebutted by a finding that the Veteran's Osgood-Schlatter disease clearly and unmistakably preexisted active service and was clearly and unmistakably not aggravated by active service.  Id.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (2004).  Accordingly, a new opinion regarding the Veteran's Osgood-Schlatter disease must also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO must request the following outstanding records from all appropriate records repositories:

* SSA disability benefits;

* Hospitalization records from Martin Army Hospital dated 1975 through 1976; and

* All outstanding reserve and National Guard service treatment records and service personnel records dated December 1976 through February 1981.


The RO must specifically request the Martin Army Hospital records from the NPRC, and any other appropriate records repositories.

The RO must specifically request the Veteran's Reserve/National Guard service treatment and service personnel records dated December 1976 to February 1981 from the North Carolina Office of the Adjutant General, the RMC, and any other appropriate records repositories.

The RO must make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2)(2016).  If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e)(2016). 

All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unable, a formal determination must be made and the Veteran must be provided appropriate notice, pursuant to 38 C.F.R. § 3.159(c)(2). 

2. The RO must review the Veteran's service personnel records and compile a list of the dates of the Veteran's ACDUTRA and INACDUTRA periods of service.  

3. Once the above requested development has been completed, return the Veteran's claims file to a qualified medical professional, other than the medical professional who provided the April 2016 VA examination, to obtain a new medical opinion regarding the etiology of all bilateral knee disabilities diagnosed during the period of the claim (from October 2007 to the present).

The entire claims file and all pertinent records must be made available and reviewed by the medical professional designated to provide the requested opinion, to include the list of the Veteran's periods of ACDUTRA and INACDUTRA service.  The medical professional is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address the following:

a. Identify each diagnosis that is appropriate to the Veteran's right and left knee symptoms, and provide a rationale for any discrepancies between the diagnosis upon examination and any diagnosis noted in the claims file.  Specifically, the medical professional must discuss the March 2008 x-rays and the resulting diagnosis of degenerative joint disease and whether this was an accurate diagnosis.

b. Whether it is at least as likely as not (a 50 percent probability or greater), that any diagnosed right or left knee disability diagnosed during the period of the claim, other than Osgood-Schlatter disease, began during active duty service, or is otherwise related to the Veteran's active duty service.

c. Whether it is at least as likely as not (a 50 percent probability or greater) that any right or left knee disability, other than Osgood-Schlatter disease, began in, is etiologically related to, or was aggravated in the line of duty during any verified period of ACDUTRA or was due to an injury incurred in or aggravated in the line of duty during a period of INACDTRA.

d. Whether the evidence clearly and unmistakably establishes that any diagnosed Osgood-Schlatter disease existed prior to the Veteran's active service.

e. If the examiner determines any diagnosed Osgood-Schlatter disease did clearly and unmistakably exist prior to the Veteran's active service, the examiner must determine whether it was clearly and unmistakably not aggravated by his active duty service.  In other words, is any increase clearly and unmistakably due to the natural progression of the disability?

f.    If the examiner determines that the Veteran's Osgood-Schlatter disease did not clearly and unmistakably exist prior to service, or was not clearly and unmistakably not aggravated by his active duty -service, the examiner must determine whether it is at least as likely as not (50 percent or greater degree of probability) that it began during active duty service, was caused by service, or is otherwise related to active duty service.  The examiner must also determine whether it is at least as likely as not (50 percent or greater probability) that any Osgood-Schlatter disease began in, is etiologically related to, or was aggravated in the line of duty during any period of ACDUTRA. 

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

A new examination should only be performed if the medical professional providing the opinion determines it is necessary.

4. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




